                      Case 2:09-cr-00172-JCM-GWF Document 76 Filed 12/16/20 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    UNITED STATES OF AMERICA,                           Case No. 2:09-CR-172 JCM (GWF)
                 8                                        Plaintiff(s),                   ORDER
                 9           v.
               10     ROBERT GUERRERO,
               11                                       Defendant(s).
               12
               13            Presently before the court is defendant Roberto Guerrero’s motion asking this court to

               14     make a recommendation to the Federal Bureau of Prisons (“BOP”) that he serve his twelve-
                      month revocation sentence on home confinement.         (ECF No. 74).    The government has
               15
                      responded with non-opposition. (ECF No. 75).
               16
                             Defendant will soon be transferred from the Nevada Department of Corrections to the
               17
                      BOP for his 12-month revocation sentence. (ECF No. 74). Because he “has now been in
               18
                      continuous custody for more than four years, has engaged in significant rehabilitative
               19     programming, and poses no danger to the public,” defendant requests that this court recommend
               20     to the BOP that he serve his sentence on home confinement. (Id.).
               21            This court has the authority to authority to make “non-binding recommendations to the
               22     Bureau of Prisons at any time.” United States v. Ceballos, 671 F.3d 852, 856 n. 2 (9th Cir.

               23     2011). The requested recommendation does not correct or amend the judgment.
                             This government does not oppose this motion. See Local Rule LCR 47-3. However, this
               24
                      court finds that defendant’s request is appropriate on the merits as well. See 18 U.S.C. §
               25
                      3621(b).
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:09-cr-00172-JCM-GWF Document 76 Filed 12/16/20 Page 2 of 2



                1            This court hereby recommends to the BOP that defendant Roberto Guerrero be permitted
                2     to serve his entire 12-month sentence on home confinement.

                3            Accordingly,

                4            IT IS SO ORDERED.
                             DATED December 16, 2020.
                5
                6                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
